Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Regarding independent claims 1, 21, and 23, the closest prior art Scatterlie (US 20190073876) teaches: starting, for a reel, a re-spin series that uses a linked reel strip mechanism; determining an outcome for the iteration of the re-spin series from a current reel strip of the multiple reel strips of the reel strip group; and generating an outcome for the re-spin series, the outcome for the re-spin 7 of 11Reply to Action Mailed March 16, 2022Serial No: 16/836,538series being based on the one or more outcomes of the one or more iterations of the re-spin series.
	However, the prior art failed to teach: accessing the linked reel strip mechanism, wherein one or more data structures for the linked reel strip mechanism comprise, for each of multiple reel strip: a set of outcomes, and for each outcome, a logical link to an additional reel strip of the multiple reel strips of a reel strip group; for each of one or more iterations of the re-spin series: selecting a next current reel strip based on a logical link provided in the current reel strip and associated with the outcome for the iteration, thereby traversing the one or more data structures; 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

	
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY KEITH WONG whose telephone number is (571)270-3003. The examiner can normally be reached M-F: 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 5712701344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY K WONG/Examiner, Art Unit 3715                                                                                                                                                                                                        

/TRAMAR HARPER/Primary Examiner, Art Unit 3715